Exhibit 10.3

AMENDED AND RESTATED EXCLUSIVE WHOLESALE PRODUCT PURCHASE AGREEMENT

THIS AMENDED AND RESTATED EXCLUSIVE WHOLESALE PRODUCT PURCHASE AGREEMENT (the
“Agreement”) is made this 8th day of August, 2012, effective as of the 1st day
of March, 2012, (the “Effective Date”) by and between Priority Healthcare
Distribution, Inc., doing business as CuraScript SD Specialty Distribution, a
Florida corporation having offices at 255 Technology Park, Lake Mary, Florida,
32746 (“Distributor”), and Corcept Therapeutics Incorporated, a Delaware
corporation having offices at 149 Commonwealth Drive, Menlo Park, CA 94025
(“Company”). The Parties hereto agree as follows:

WHEREAS, Company is a pharmaceutical manufacturer that wishes to contract with
Distributor so that Distributor can distribute Company’s pharmaceutical product,
Korlym™ (mifepristone) 300 mg Tablets;

WHEREAS, Distributor wholesales certain products to its customers, which include
physicians and physician group practices, and certain health care institutions
and facilities located in the United States and Puerto Rico; and

WHEREAS, the Parties desire to enter into this Agreement to appoint Distributor
as the exclusive distributor that can distribute Company’s pharmaceutical
products to Distributor’s customers.

NOW THEREFORE, in consideration of the mutual agreements and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:

 

1. TERM: Unless and until this Agreement is terminated as provided for herein,
this Agreement shall have a term of 1 year, commencing on the Effective Date.
Following the initial term of this Agreement Company may opt to extend
exclusivity for additional 1 year terms. Any extension of this agreement must be
mutually agreed to in writing.

 

2. PRODUCT: This Agreement governs Distributor’s distribution of those Company
products set forth in Exhibit A (the “Products”), which is attached hereto and
incorporated by reference herein and which may be modified from time to time by
the Parties upon written mutual consent.

 

3. ORDERS: Distributor will supply purchase orders to Company on a mutually
acceptable form, electronic data interface (EDI), via fax, email or phone.

 

4. PRODUCT PRICING:

 

  (a) Product Price: The Product price is listed in Exhibit A. Company reserves
the right to change product pricing or update Product listing in Exhibit A upon
written notice to Distributor. Company shall send the notifications regarding
price changes to purchasingdistribution@curascript.com and
contractadmin@curascript.com.

 

Page 1 of 14

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

  (b) Resale Price: Distributor shall not sell Product for an amount [***]

 

  (c) Shelf Stock Adjustments: Company agrees to provide Distributor with a
shelf stock adjustment for all Product inventories held by Distributor upon any
decrease in price. The shelf stock adjustment shall be calculated by determining
[***] Company shall pay Distributor any Shelf Stock Adjustment payable hereunder
within [***] calendar days of the effective price decrease.

 

  (d) Price Increases: [***]

 

5. PAYMENT TERMS: All of Company’s invoices for Product shall be due and payable
by Distributor within [***] days after receipt by Distributor; provided,
however, if Distributor pays such invoice within [***] days of Distributor’s
receipt of such invoice, Distributor shall be entitled to [***], and Distributor
shall be entitled to deduct such discount from the invoiced amount payable to
Company. Payments will be made by check.

 

6. MANAGED DISTRIBUTION: Distributor shall sell Products only to persons or
entities that are part of a Class of Trade. For purposes of this Agreement,
“Class of Trade” shall mean only clinics treating patients with Product,
hospitals treating patients with Product, and Company-approved specialty
pharmacies Company may revise “Class of Trade”, in its sole discretion, upon
providing Distributor with 10 days written notice.

 

7. RISK OF LOSS:

 

  (a) Risk of Loss: Purchase orders for the Product should be submitted as
designated on Exhibit A. All deliveries of Products will be Free On Board,
Distributor’s Designated Facility. For purposes of this paragraph, the term
“Free On Board, Distributor’s Designated Facility” means that Company shall:
(i) bear all costs associated with shipping Products to Distributor’s designated
facility; (ii) bear the risk of loss until a Distributor’s designated facility
takes possession of the Product, which Product must be in new and acceptable
condition upon receipt by Distributor; and (iii) be responsible for insuring
Products while in transit. Distributor shall be entitled to designate more than
one of its facilities for receipt of the Product.

 

Page 2 of 14

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  (b) Inspection of Product: Distributor shall examine the Product upon delivery
at Distributor’s facility and shall notify Company of any non-delivery of a
portion of the shipment or any defect in any of the Product that is reasonably
discoverable upon visual inspection of the Product. Within ten (10) business
days after Distributor’s receipt of the Product, Distributor shall furnish to
Company a description of the nature of any reasonably discoverable defect or
shortage. Upon receipt of notice of any defect or shortage, Company shall
promptly replace any defective or shorted Product or issue Distributor a full
credit for such defective or shorted Product, as appropriate under the
circumstances. In the absence of a written notice from Distributor to Company in
accordance with the terms of this Section, a shipment of the Product shall be
deemed to have been delivered and accepted by Distributor as complete and in
satisfactory condition as to defects reasonably discoverable upon visual
inspection. Distributor shall, at Company’s expense, follow Company’s
instructions to permit Company’s inspection of the defective Product or to
facilitate the return to Company (or Company’s third-party disposal company) any
of the defective Product delivered to Distributor.

 

8. PRODUCT RETURNS: All Products returned shall be made in accordance with
Company’s standard returns policy in effect, which is attached hereto as Exhibit
B and incorporated by reference herein. Distributor will be entitled to a credit
from Company in the amount of the purchase price paid by Distributor for the
Product for all Product returned in accordance with Company’s Returned Goods
Policy. Notwithstanding anything herein to the contrary, all product returns
made in conjunction with this agreement will be made on behalf of Distributor by
Distributor’s designated third party product returns company (“Third
Party”). Company will pay any reimbursement associated with product returns
directly to Distributor and not to the designated Third Party. In addition, all
fees associated with the use of the Third Party’s services will be paid by
Distributor and not Company.

 

9. SUSPENSION OF DISTRIBUTION AND RECALL:

 

  (a) If requested by Company for good reason, and upon written notification by
Company to suspend distribution of Product, Distributor shall use commercially
reasonable efforts to suspend its distribution of Product. If the suspension
continues for more than [***], Company will repurchase the Product held in
inventory by Distributor at the price paid for such Product by Distributor, and
Distributor shall have the right to terminate this Agreement for material breach
under the “Termination” Section of this Agreement, excluding the sixty (60) day
notice period. All repurchased Product shall be returned to Company at Company’s
expense.

 

Page 3 of 14

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  (b) Company shall promptly notify Distributor of any recalls initiated by
Company or required by the United States Food and Drug Administration. Upon
receipt of notice of a recall from Company, Company shall provide Distributor a
third-party (e.g., UPS or FedEx) billing number for shipping of recalled
products to Company (or company’s designated agent) at Company’s
expense. Distributor shall provide to Company the names and addresses of
customers that may have received recalled products. Company shall be responsible
for any reasonable mailing, shipping and administrative expenses incurred by
Distributor in connection with the recall, plus a reasonable service fee of
[***] per customer name and address, up to a maximum of [***] per recall as
mutually agreed upon in advance by the parties, as well as the cost of
replacement Product for Distributor’s customers provided that the reason for the
recall does not arise from (i) the negligence or intentional misconduct of
Distributor or any of its agents or employees; or (ii) failure of the
Distributor to comply with the terms of this Agreement. In addition, Company
shall pay the cost of replacement Product for Distributor’s customers.

 

  (c) Distributor shall maintain for [***] after termination or expiration of
this Agreement such information as reasonably required in the event of a Product
recall after termination or expiration of this Agreement, and shall make such
information available to Company, at Company’s expense, in the event of such a
recall.

 

  (d) Distributor shall use its commercially reasonable efforts to cooperate
with Company in investigating any Product failure that resulted in the need for
a recall and any reasonable costs involved with such investigation will be
incurred by the Company.

 

10. EXCLUSIVITY: Distributor is appointed as the exclusive distributor for the
Product. Nothing herein shall be construed to limit Distributor from entering
into agreements with other manufacturers or wholesalers that allow Distributor
to distribute products that compete with Company’s Products.

 

11. PRODUCT PROMOTION: Distributor will not promote Company’s Products, but
Distributor will promote its own distribution services to its customers in
accordance with Distributor’s standard business practices, which typically
include (but are not limited to) informing Distributor’s customers of pricing
available for products distributed by Distributor. Accordingly, Distributor
shall not distribute or generate any promotional material containing claims
relating to the Product. Distributor may, however, provide its customers with
educational information concerning the Product. Company represents and warrants
that any materials relating to the Product that it provides to Distributor:
(i) are limited to communications that are intended to describe the Product or
provide important Product-related information; (ii) if required under applicable
law, have received the appropriate regulatory approval(s) prior to use (e.g.,
FDA approval); and (iii) do not involve the counseling or promotion of any
off-label use.

 

Page 4 of 14

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

12. EVIDENCE OF PEDIGREE: In accordance with and to the extent required by state
and/or federal law, Distributor shall create and maintain all records,
manifests, or other documentation, in electronic and/or written form, necessary
to evidence the pedigree (i.e., a record of each distribution) of any
Product purchased from Company and shipped, resold, or provided to another
distributor or customer.

 

13. DIVERSION: Distributor shall promptly notify Company upon learning of any
activity that appears to illegally divert any Products.

 

14. SALES OUTSIDE THE UNITED STATES: Distributor agrees not to distribute or
sell Products outside of the United States, its territories or possessions,
unless otherwise agreed to between the Parties in a written amendment to this
Agreement.

 

15. TERMINATION: This Agreement is made in good faith based on the assumption
that early termination shall not be required. Notwithstanding the foregoing,
early termination shall be permissible as follows:

 

  (a) By either Party with sixty (60) days written notice for any reason or for
material breach by either Party.

 

  (b) Immediately upon notification or at any time thereafter, either Party may
terminate this Agreement in the event that:

 

  (i) the other Party shall file any petition under any bankruptcy,
reorganization, insolvency or moratorium laws, or any other law or laws for the
relief of or in relation to the relief of debtors;

 

  (ii) there shall be filed against the other Party any involuntary petition
under any bankruptcy statute or a receiver or trustee shall be appointed to take
possession of all or a substantial part of the assets of the party which has not
been dismissed or terminated within sixty (60) days of the date of such filing
or appointment;

 

  (iii) the other Party shall make a general assignment for the benefit of
creditors or shall become unable or admit in writing its inability to meet its
obligations as they mature;

 

  (iv) the other party shall institute any proceedings for liquidation or the
winding up of its business other than for purposes of reorganization,
consolidation or merger; or

 

  (v) [***]

 

  (c) Immediately upon notification or at any time thereafter, by either Party
if the terms of this Agreement are determined by either Party in good faith to
be inconsistent with any applicable law.

 

Page 5 of 14

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

16. FEDERAL PROGRAMS: Company and Distributor represent, warrant, and certify
that neither it nor its principals was or is debarred, suspended, proposed for
debarment, or otherwise determined to be ineligible to participate in Federal
health care programs (as that term is defined in 42 U.S.C. 1320a-7b(f)),
convicted of a criminal offense related to the provision of health care items or
services, or currently the subject of any Office of Inspector General
investigation (collectively, an “adverse enforcement action”). The parties shall
notify immediately if it becomes the subject of an adverse enforcement action.

 

17. ADVERSE EVENT REPORTING: Distributor shall not be responsible for FDA
reporting of adverse events. Distributor shall notify Company within two
(2) business days of any Product adverse event complaint from a third party
being reported to Distributor by faxing the information to the Corcept Medical
Hotline at 303-389-1771.

 

18. STATUTORY AND REGULATORY COMPLIANCE: Distributor and Company shall comply
with all applicable federal, state, and local laws and regulations governing
their activities related to this Agreement, including without limitation, laws
related to fraud and abuse, false claims, provision of samples, and prohibition
on kickbacks. Without limiting the generality of the foregoing, the Parties
further agree as follows:

 

  (a) Discounts. Although Distributor does not submit claims or requests for
payment to Medicare or Medicaid, the Parties have endeavored to structure the
prompt pay discount arrangement and Discounted Product Price set forth herein
(collectively, the “discounts”) as discounts otherwise consistent with the
applicable characteristics of the statutory discount exception (42 U.S.C. §
1320a-7b(b)(3)(A)) and the discount safe harbor (42 C.F.R. § 1001.952(h)). The
applicable fixed percentages pursuant to which the discounts will be paid have
been set in advance, as set forth herein. The discounts set forth in this
Agreement are not dependent on, and do not operate in conjunction with, (either
explicitly or implicitly) any other arrangement or agreement between Company and
Distributor. Company represents and warrants that: (i) it will refrain from
doing anything that would impede Distributor from meeting any reporting
obligations Distributor may have under applicable law; (ii) it will comply with
all reporting requirements for pharmaceutical manufacturers under all Federal
health care programs and, in particular, will include any and all discounts paid
hereunder in its calculations of “average manufacturer price” (“AMP”) or “best
price” under the Medicaid drug rebate program, and in the calculations of
“average sales price” (“ASP”) under Medicare, to the extent applicable; (iii) it
will properly report the existence of the discounts on the invoices or
statements submitted by Company to Distributor; and (iv) no discount paid
pursuant to this Agreement is intended in any way as a discount related to a
drug formulary or drug formulary activities and has not been negotiated or
discussed between the Parties in connection with any such drug formulary or
formulary activities. To the extent required under applicable law, Distributor
will report the discounts to appropriate Federal health care programs, and, in
any event, will promptly disclose such discounts if requested by a governmental
agency.

 

Page 6 of 14



--------------------------------------------------------------------------------

  (b) Pedigree Laws Compliance. By executing this Agreement, Company hereby
designates Distributor, and Distributor accepts such designation, as an
authorized distributor of record for purposes of the parties’ compliance with
the Prescription Drug Marketing Act of 1987, as amended by the Prescription Drug
Amendments of 1992, and as may be further amended from time to time, and any and
all applicable state pedigree laws having the same or similar designation as an
authorized distributor of record.

 

  (c) Regulatory Approvals. Company represents and warrants that it has received
all applicable regulatory and/or statutory approvals in order for it to lawfully
distribute the Product(s) to Distributor hereunder.

 

  (d) FDA Compliance. Company hereby represents that at the time of commercial
sale of the Product Company will have received clearance from FDA to market the
Product in the United States. In the event FDA or any other governmental entity
withdraws its marketing clearance for the Product, Company shall promptly notify
Distributor. Furthermore, Company represents and warrants that, at the time of
shipment or delivery from Company, the Products (a) shall not be adulterated,
misbranded, or otherwise prohibited within the meaning of the Federal Food, Drug
and Cosmetic Act, 21 U.S.C.A. 301 et. Seq., as amended, and in effect at the
time of shipment or delivery (the “Act”) or within the meaning of any applicable
state or municipal law in which the definition of adulteration or misbranding
are substantially the same as those contained in the Act; and (b) shall not be
merchandise which may not be introduced or delivered for introduction into
interstate commerce under the provisions of sections 301, 404 or 505 of the Act
(21 U.S.C.A. 331, 344 and 355).

 

19. CONFIDENTIALITY: Each Party shall take all reasonable actions and do all
things reasonably necessary to ensure that any information contained in this
Agreement, as well as any information relating to this Agreement or is acquired
by virtue of this Agreement (in either case, “Confidential Information”) shall
not be disclosed or used for purposes outside this Agreement; provided, however,
that the foregoing shall not apply to information that: (i) is provided to the
disclosing Party’s attorney or accountant; (ii) is requested by a legal or
regulatory authority; (iii) is provided by the disclosing Party to its Affiliate
(provided such Affiliate is subject to the confidentiality restrictions herein),
and for the purpose of this section “Affiliate” shall mean an entity in which
the disclosing Party maintains an ownership position; (iv) a Party can show it
knew prior to disclosure without obligation of confidentiality; (v) is or
becomes public knowledge through no fault of said Party; (vi) is lawfully
disclosed by a third Party under no obligation of confidentiality; or (vii) is
required to be disclosed pursuant to court order or by law. This Section shall
survive any termination of this Agreement for a period of five (5) years
thereafter. Each Party shall either return to the disclosing Party, or destroy,
all Confidential Information received hereunder upon the expiration or
termination of this Agreement, except that either Party may retain one (1) copy
of such Confidential Information in order to satisfy any future legal
obligations it may have. Notwithstanding anything to the contrary herein,
Distributor shall not be entitled to sell its purchasing data (which may include
data relating to the Product) to third parties (e.g., IMS or NDC).

 

Page 7 of 14



--------------------------------------------------------------------------------

20. MUTUAL INDEMNIFICATION:

 

  (a) Distributor will indemnify and hold Company harmless from and against any
loss, cost, damage, expense, or other liability, including, without limitation,
reasonable costs and attorney fees (“Costs”) incurred in connection with any and
all third Party claims, suits, investigations or enforcement actions (“Claims”)
as a result of Distributor’s negligent acts, negligent omissions, or willful
misconduct, or Distributor’s breach of this Agreement.

 

  (b) Company will indemnify and hold Distributor harmless from and against any
Costs for Claims incurred by Distributor as a result of Company’s manufacturing
of the Products, negligent acts, negligent omissions, willful misconduct, or
Company’s breach of this Agreement. In addition, Company shall indemnify
Distributor for the Costs for Claims incurred by Distributor in connection with:
(i) any commercial products liability action; and (ii) any recall, quarantine,
warning, or withdrawal of any Company product,

 

  (c) As a condition of indemnification, the Party seeking indemnification shall
notify, to the extent possible under applicable law, the indemnifying Party in
writing promptly upon learning of any Claim for which indemnification may be
sought hereunder. The indemnifying Party shall have a right to participate in
the defense of such Claim, and the Parties will cooperate in such defense. No
Party shall have an obligation to indemnify the other Party as described herein
with respect to any claim settled without the mutual written consent of both
Parties, which consent shall not be unreasonably withheld.

 

21. LIMITATION OF LIABILITY: In no event shall either party be liable to the
other under this Agreement for any special, incidental, indirect, exemplary, or
consequential damages, whether based on breach of contract, warranty, tort
(including negligence), lost profits or savings, punitive damages, injury to
reputation, loss of customers or business, product liability, or otherwise, and
whether or not such party has been advised of the possibility of such damage.
The parties acknowledge and agree that the foregoing limitations of liability
are a condition and material consideration for their entry into this Agreement.

 

Page 8 of 14



--------------------------------------------------------------------------------

22. INSURANCE: Distributor and Company shall maintain such policies of general
liability, professional liability, and other insurance of the types and in
amounts customarily carried by their respective businesses. Notwithstanding the
foregoing, Company shall, at a minimum, maintain throughout the term of this
Agreement commercial products liability coverage, either through commercial
insurance or a self insured retention pool, in an amount no less than [***].
Each Party shall provide the other with reasonable proof of insurance upon
written request.

 

23. NOTICE: Any notice, demand, request, consent, or approval required or
permitted hereunder shall be in writing and shall be delivered: (i) personally;
(ii) by certified mail, return receipt requested, postage prepaid; (iii) by
facsimile transmission; or (iv) by overnight courier by a nationally recognized
courier service, to the address indicated below or to such other address as may
be designated in writing by each Party from time to time.

If to Company:

Corcept Therapeutics Incorporated

ATTN: Commercial Operations

149 Commonwealth Drive

Menlo Park, CA 94025

If to Distributor:

Express Scripts, Inc.

One Express Way

St. Louis, MO 63121

Attn: Legal Department

With a copy to:

Priority Healthcare Distribution, Inc.

255 Technology Park Drive

Lake Mary, FL 32746

All such communications shall be deemed to have been received by the intended
recipient: (i) five (5) business days following deposit in the United States
Mail if sent by certified mail; (ii) on the day actually received if delivered
personally; (iii) upon confirmation of receipt of a facsimile transmission if
sent by facsimile; or (iv) on the next business day if sent by overnight
carrier.

 

Page 9 of 14

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

24. SEVERABILITY: In the event any portion of this Agreement not material to the
remaining portions hereof shall be held illegal, void or ineffective, such
portion(s) shall be deemed stricken and the remaining portions hereof shall
remain in full force and effect. Subject to the consent of both Parties, such
consent not to be unreasonably withheld, if any of the terms or provisions of
this Agreement are in conflict with any applicable statute or rule of law, then
such terms or provisions shall be deemed inoperative to the extent that they may
conflict therewith and shall be deemed to be modified to conform with such
statute or rule of law.

 

25. AUDIT: Each Party shall have the right to conduct an audit of the other
Party’s books and records for the sole purpose of determining the other party’s
compliance with this Agreement, on thirty (30) days advance written notice to
determine whether the other Party has complied with the terms and provisions of
this Agreement. Each Party shall pay its respective expenses associated with the
audit. Nothing herein shall be construed to permit either party to duplicate,
copy, or otherwise reproduce any information audited pursuant to this Section.
Furthermore, The audit shall be conducted at the audited Party’s place of
business during such Party’s normal business hours, provided that the auditors
agree to be bound by confidentiality restrictions no less restrictive than those
set forth in the “Confidentiality” Section above. If an independent third party
is used to conduct the audit, Distributor requires such third party to execute a
confidentiality agreement with Distributor prior to any such audit.

 

26. ENTIRE AGREEMENT: With regard to the issues addressed herein, this Agreement
and the Exhibits hereto contain the entire agreement and understanding of the
Parties, and supersedes any and all prior agreements and understandings
regarding the same subject matter. No amendment, modification, revision,
representation, warranty, promise or waiver of or to this Agreement shall be
effective unless the same shall be in writing and signed by both Parties

 

27. COUNTERPARTS: This Agreement may be executed in any number of counterparts,
all of which together shall constitute one and the same instrument.

 

28. ASSIGNMENT: Neither Party may assign this Agreement without the written
consent of the other, provided however, that Distributor may assign this
Agreement to any affiliate that is wholly owned by its corporate parent, or to
Distributor’s corporate parent. Furthermore, nothing herein shall be construed
to limit Distributor’s right to delegate certain administrative functions as set
forth herein.

 

29. DELEGATION OF RESPONSIBILITIES: Distributor may engage a third party to
conduct certain administrative functions on its behalf, including, but not
limited to, data compilation and reporting services, financial accounting and
processing services, or any other function relating to any of Distributor’s
obligations set forth herein. Company agrees to cooperate with Distributor’s
reasonable requests relating to Distributor’s engagement of any such third party
and such third party will be bound by confidentiality restrictions no less
restrictive than are set forth above in the Confidentiality Paragraph set forth
above in this Agreement.

 

Page 10 of 14



--------------------------------------------------------------------------------

30. FORCE MAJEURE: Notwithstanding anything to the contrary herein, neither
Party shall be liable in any manner for any delay to perform its obligations
hereunder which are beyond a Party’s reasonable control, including, without
limitation, any delay or failure due to strikes, labor disputes, riots,
earthquakes, storms, hurricanes, floods or other extreme weather conditions,
fires, explosions, acts of God, embargoes, war or other outbreak of hostilities,
government acts or regulations, or the failure or inability of carriers,
suppliers, delivery services, or telecommunications providers to provide
services necessary to enable a Party to perform its obligations hereunder. In
any such circumstance, the Party unable to perform its obligations shall notify
the other Party of such circumstance, and said other Party shall have the right
to terminate this Agreement immediately upon provision of written notice if the
Party of the first part continues to be unable to perform its obligations
hereunder for a period of thirty (30) days.

 

31. WAIVER: No waiver of any term of this Agreement shall be valid unless waived
in writing and signed by the Party against whom the waiver is sought. The
failure of either Party to require performance by the other Party of any
provision hereof shall not affect in anyway the right to require such
performance at any time thereafter.

 

32. INDEPENDENT CONTRACTORS: Nothing in this Agreement is intended to create any
relationship between Distributor and Company other than as independent
contractors and neither Party, nor any of their employees, staff, agents,
officers or directors shall be construed to be the agent, fiduciary, employee,
or representative of the other.

 

33. CHOICE OF LAW: This Agreement and performance of the obligations hereunder,
shall be governed by, and construed in accordance with, the laws of the State
Delaware, without regard to the conflicts of laws provision therein.

 

34. COMPLIANCE WITH LAWS: Each Party certifies that it shall comply with all
applicable federal and state laws, rules, regulations, determinations of
governmental tribunals, and all governmental interpretations of such laws,
rules, regulations, and determinations, with respect to the performance of its
obligations under this Agreement.

 

35. EXHIBITS AND SCHEDULES: In the event of any conflict or inconsistency
between the provisions of this Agreement and any exhibits or schedules hereto,
the provisions of the body of this Agreement shall control.

 

36. THIRD PARTY BENEFICIARIES: This Agreement is not a third Party beneficiary
contract, and, therefore, there are no third Party beneficiaries to this
Agreement.

 

Page 11 of 14



--------------------------------------------------------------------------------

37. CORPORATE DISCLOSURE STATEMENT: Distributor is a wholly-owned direct
subsidiary of Priority Healthcare Corporation (“PHC”), which is a diversified
health care company that among other things owns or operates specialty and
infusion pharmacies, wholesale distribution facilities, and a group purchasing
organization. PHC is wholly-owned by CuraScript, Inc. (“CuraScript”), which is a
diversified healthcare company principally focused on specialty pharmacy,
biotech distribution, and related services. CuraScript is wholly-owned by
Express Scripts, Inc. (“Express Scripts”), which is a publicly traded
diversified health care company that, in addition to owning CuraScript, owns or
operates several other businesses, including (but not limited to) one of the
nation’s largest pharmacy benefit managers and several mail service pharmacies.
More information on Express Scripts can be found in its public filings with the
Securities and Exchange Commission. Each of the Express Scripts, CuraScript, and
PHC businesses already may have (or may develop in the future) relationships
with vendors, including vendors that contract with Distributor to provide goods
and services to Distributor’s customers. These relationships may involve
discounted purchasing relationships, rebate-type arrangements, and payments for
services. If Company desires additional information regarding any of the
information that already has been provided in this Corporate Disclosure
Statement, Distributor will provide Company with such additional information
upon request.

 

Page 12 of 14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, duly authorized, has executed this
Agreement, effective as of the date set forth herein.

 

PRIORITY HEALTHCARE DISTRIBUTION, INC.     CORCEPT THERAPEUTICS INCORPORATED By:
 

/s/ Gayle Johnston

    By:  

/s/ Joseph K. Belanoff

Print:   Gayle Johnston     Print:   Joseph K. Belanoff Name:   Gayle Johnston  
  Name:   Joseph K. Belanoff Title:   President     Title:   CEO

 

 

Page 13 of 14



--------------------------------------------------------------------------------

EXHIBIT A

PRODUCT PRICING

 

PRODUCT

   NDC      STRENGTH      SIZE    PRODUCT
PRICE     DISCOUNTED
PRODUCT
PRICE*  

Korlym™ (mifepristone) 300 mg Tablets

     76346-073-01         300 mg       Bottle of 28      [ ***]      [ ***] 

Korlym™ (mifepristone) 300 mg Tablets

     76346-073-02         300 mg       Bottle of 280      [ ***]      [ ***] 

[***]

All purchase orders should be submitted to:

Corcept/ICS Customer Contact Number. (855) 803-9482

Toll free fax number for Corcept. (855) 803-9483

Customer Service e-mail: Corcept@icsconnect.com

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

EXHIBIT B

RETUNED GOODS POLICY

Corcept Therapeutics Incorporated

RETURNED GOODS POLICY

Before returning any product to Corcept Therapeutics Incorporated (“Corcept”),
customers must first call Corcept Customer Service 855-803-9482 and obtain a
Return Authorization (“RA”) number.

All products returned to Corcept without an RA number will be refused

Products Eligible for Return

 

  1. Received by customer as damaged – Products received damaged may be returned
for full credit, including freight, when reported within [***] days of receipt.
If product is received damaged, please have the transportation company note
“damaged” or “broken” on the freight bill. Claims with UPS or Registered Postal
Service should remain in the original carton for inspection.

 

  2. Received by customer in error or shortages – Product shipped in error by
Corcept may be returned within [***] days of invoice date.

 

  3. Ordered by the customer in error – Products ordered in error may be
returned when reported within [***] days of receipt.

 

  4. Expired product – Expired product must be received within twelve
(12) months after expiration for credit to be issued. Expired product approved
by Corcept for return must be shipped freight prepaid within [***] days of
authorization date.

 

  5. Corcept will issue authorization for the return of eligible, unopened
product only (no partial containers except in GA, MS, and NC and where mandated
by state statute).

 

  6. Product must be in its original container bearing its original label.

Products Not Eligible for Return

 

  1. Product involved in fire, sacrifice or bankruptcy sale; or items that have
been damaged due to conditions beyond the control of the manufacturer, such as
improper storage, heat, cold, water, smoke, fire, or negligence.

 

  2. Product not properly stored as outlined by the Prescription Drug Marketing
Act.

 

  3. Product that has been discontinued by Corcept for more than 12 months.

 

  4. Product that has been opened or partial containers (except where mandated
by state statute).

 

  5. Product that has been obtained via free goods.

 

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  6.

Product returned by other than the purchaser (except by 3rd Party Processor
agent).

 

  7. Product purchased directly from a drug wholesaler should be returned to the
wholesaler for credit.

 

  8. Product sold with the specific understanding that it is non-returnable.

 

  9. Product originally sold through other than normal domestic channels of
distribution or purchased from a source other than an approved distribution
center of Corcept.

 

  10. Product that has been repackaged or is in other than Corcept
containers/packages.

 

  11. Product more than 12 months past the expiration date.

 

  12. Product that is obtained in violation of state or federal regulations.

 

  13. A Certificate of Destruction does not qualify as an acceptable format for
product return.

 

  14. Product in which the lot number and/or expiration date is missing,
illegible, covered, and/or unreadable on the original container.

 

  15. Product that Corcept determines, in its sole discretion, is otherwise
adulterated, misbranded, or counterfeit.

To obtain authorization to return product for credit, please call

Corcept Customer Service (855) 803-9482 with the following information:

 

•     Product Name

  

•     Billing Address

•     Quantity for each Product

  

•     Shipping Address

•     Lot Numbers (if available)

  

•     Reason for Return (e.g., concealed damage)

•     Unit Price

  

•     Contact Person

•     Debit Memo Number

  

Customer Service will provide an RA number for those items approved for credit.
All returns must have the RA number clearly marked on the outside of the parcel.
Include shipping and debit memo documentation with any returned goods. Corcept
recommends that all customers insure return goods shipments. No product will be
accepted for return without an RA number.



--------------------------------------------------------------------------------

Terms of Return Policy

 

  1. Credit for returned goods is issued at the highest price for the lot
number, or at applicable contract price less third party handling charge,
whichever is lower.

 

  2. Transportation charges are to be prepaid by customer. No credit will be
issued for administration, shipping or handling, including third party
processing fees.

 

  3. Exclusive of ordering/shipping errors, merchandise returned within 120 days
of purchase is subject to a restocking fee of up to 10%, excluding during the
announced time period of new product launches.

 

  4. Deductions from payables may not be taken until a credit memo is issued.

 

  5. Unauthorized deductions for returns may result in held orders.

 

  6. For items purchased from a wholesaler, credit will be issued through the
wholesaler.

 

  7. Returns should be channeled through the original source of purchase. The
original source of purchase is defined as the entity that was directly invoiced
by Corcept and the distributor of origin.

 

  8. Returns are subject to final count and acceptance by Corcept. Reimbursement
for partial bottles of tablets, for those states where mandated, will be based
on individual tablet count. Corcept reserves the right to accept or reject any
merchandise for credit.

 

  9. Corcept reserves the right to destroy, without recourse, all returned
packages.

 

  10. Unauthorized returns may be destroyed and not reimbursed.

 

  11. Corcept reserves the right to inspect all authorized returns prior to
issuing credit and to destroy products deemed unfit for sale whether or not they
are eligible for credit.

Corcept’s returned goods policy is subject to change at any time and without
prior notice to other parties.

Exhibit B (Return Goods Policy) may be modified with a written notification from
Company to Distributor. Upon the effective date of the Return Goods Policy
change, the Exhibit will be deemed amended to reflect such change.